DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 6, 18, 23, 25-27, 29-31, and 38-42 are pending in this application.  Claims 1-5, 7-22, 24, and 28 have been cancelled.  Claims 38-42 have been added.  Claims 6, 18, 23, 25-27, 29-31, and 38-42 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
61/548391, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The method steps, the ratios, concentration amounts, and component percents are not clearly set forth in Application No. 61/548391.  For example, Application No. 61/548391 teaches/claims “a natural non-nutritive sweetener” which differs from the claimed invention which claims “a sweetener.”  It is again noted that it is not seen that the original document provides support for paragraphs [00028]-[00031] or paragraphs [00034]-[00048] of the current application.
Accordingly, claims 6, 18, 23, 25-27, 29-31, and 38-42 are not entitled to the benefit of the prior application.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 18, 23, 25-27, 29-31, and 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and its dependent claims are indefinite as to “the milk product” (step a)) as it is not clear if Applicant intends “the milk product starting material.”
Claim 18 is indefinite as to both occurrences of “the milk product” as it is not clear if Applicant intends “the milk product starting material.”

Claim 38 and its dependent claims are indefinite as to “the concentrated milk product” (step b)) as there is no antecedent basis for this phrase.
Claim 38 and its dependent claims are indefinite as to “the product” (steps b) and c)) as there is no antecedent basis for this phrase.
Claim 38 and its dependent claims are indefinite as to “the flavored milk product” (step e)) as there is no antecedent basis for this phrase.
Claim 39 is indefinite as to “the stabilizing agent” as there is no antecedent basis for this phrase.
Claim 40 is indefinite as to “the product of step b)” as there is no antecedent basis for this phrase.  It is not clear if Applicant intends “the concentrated milk product.”
Claim 41 is indefinite as to “the adding milk protein concentrate” as there is no antecedent basis for this phrase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 6, 2021